O’Brien, S.
After several hearings the issues raised in this accounting proceeding are disposed of as follows: (1) The default of the claimant Stephen C. Prendergast was noted; (2) proof was *554taken as to counsel fees for services rendered to the decedent and also for counsel fees for services rendered to the executor amounting to $6,500; sixty-seven claims amounting to $16,280.20 as shown by the account are allowed. The two lost notes mentioned in the Garvan claim are withdrawn. The payment of a third note included in this claim is conceded; the two claims on the demand notes dated respectively April 4, 1917, and January 12, 1918, are dismissed for the reason that they are outlawed by the Statute of Limitations. The sale of the two lots in Tiana, L. I., to Mrs. Seewood for the sum of $5 is approved. The claim of Fred M. Hunt is allowed in the sum of $625.50. The claim of American Exchange Irving Trust Company is allowed but not as a preferred claim for the reason that the bill of sale was not filed as provided by the Lien Law-and is, therefore, void as against other creditors. No interest will be allowed on these several claims for the reason that it appears from the account that the money on hand for distribution is insufficient to pay these claims in full and it would be of no avail to award interest on.them. Submit decree settling the account accordingly._